Name: Commission Regulation (EEC) No 2422/93 of 31 August 1993 fixing the agricultural conversion rates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 222/40 Official Journal of the European Communities 1 . 9 . 93 COMMISSION REGULATION (EEC) No 2422/93 of 31 August 1993 fixing the agricultural conversion rates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 3 ( 1 ), Whereas the agricultural conversion rates were fixed by Commission Regulation (EEC) No 2332/93 (2) ; Whereas Article 4 ( 1 ) of Regulation (EEC) No 3813/92 provides that the agricultural conversion rate for a floating currency shall be adjusted where the monetary gap with the representative market rate for the last reference period of a month exceeds two points ; whereas, in that case, the new agricultural conversion rate is fixed so as to reduce that monetary gap by half ; Whereas the representative market rates are determined on the basis of reference periods determined in accord ­ ance with Commission Regulation (EEC) No 1068/93 of 30 April 1993, on detailed rules for determining and applying the agricultural conversion rates (3) ; Whereas, in view of the decision by the Ministers of Finance on 2 August 1993, all the Member States' curren ­ cies are to be regarded as floating currencies in accor ­ dance with Article 1 (b) of Regulation (EEC) No 3813/93 ; Whereas, as a consequence of the exchange rates recorded during the reference period 21 to 31 August 1993, it is necessary to fix a new agricultural conversion rate for the Greek drachma ; Whereas Article 15 (3) of Regulation (EEC) No 1068/93 provides that an agricultural conversion rate fixed in advance shall be adjusted if the gap between that rate and the agricultural conversion rate in force at the time of the operative event applicable for the currency concerned exceeds four points ; whereas, in that event, the agricul ­ tural conversion rate fixed in advance is brought more closely into line with the rate in force, up to the level of a gap of four points with that rate ; whereas the rate which replaces the agricultural conversion rate fixed in advance should be specified, HAS ADOPTED THIS REGULATION : Article 1 The agricultural conversion rates are fixed in Annex I hereto. Article 2 In the casfe referred to in Article 15 (3) of Regulation (EEC) No 1068/93 , the agricultural conversion rate fixed in advance shall be replaced by the ecu rate for the currency concerned, shown in Annex II :  Table A, where the latter rate is higher than the rate fixed in advance, or  Table B, where the latter rate is lower than the rate fixed in advance . Article 3 Regulation (EEC) No 2332/93 is hereby repealed. Article 4 This Regulation shall enter into force on 1 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p . 1 . 0 OJ No L 210 , 21 . 8 . 1993, p . 13 . J) OJ No L 108 , 1 . 5 . 1993, p. 106. 1 . 9 . 93 Official Journal of the European Communities No L 222/41 ANNEX I Agricultural conversion rates ECU 1 = 48,5563 Belgian and Luxembourg francs 9,348 1 2 Danish kroner 2,3541 8 German marks 322,728 Greek drachmas 1 90,382 Spanish pesetas 7,98191 French francs 0,976426 Irish punt 2 166,58 Italian lire 2,65256 Dutch guilders 236,933 Portuguese escudos 0,920969 Pound sterling ANNEX II Agricultural conversion rates fixed in advance and adjusted Table A Table B ECU 1 = 46,6888 Belgian and ECU 1 = 50,5795 Belgian and Luxembourg francs Luxembourg francs 8,98858 Danish kroner 9,73763 Danish kroner 2,26363 German marks 2,45227 German marks 310,315 Greek drachmas 336,175 Greek drachmas 183,060 Spanish pesetas 198,315 Spanish pesetas 7,67491 French francs 8,31449 French francs 0,938871 Irish punt 1,01711 Irish punt 2 083,25 Italian lire 2 256,85 Italian lire 2,55054 Dutch guilders 2,76308 Dutch guilders 227,820 Portuguese escudos 246,805 Portuguese escudos 0,885547 Pound sterling 0,959343 Pound sterling